Exhibit 10.22

Amendment No. 2 to the 2009 Employment Agreement

Amendment No. 2 to the Employment Agreement dated as of September 1, 2009 (the
“2009 Employment Agreement”) between Leonard Osser (the “Executive”) and
Milestone Scientific Inc. (the “Company”) as follows:

1. “Section 6. Other Benefits” of the 2009 Employment Agreement is hereby
amended to add the following new paragraph (f);

(f)The Company will make payments of $203,111 per year for five years to the
Executive, or as he directs such payments to a third party, to fund his
acquisition of, or contribution to, an annuity, pension, or deferred
distribution plan or for an investment for the Executive and his family.  During
the 5-year period commencing in 2014 during which these payments are being made
by the Company, the options, if any, payable to the Executive under paragraph
4(c) above shall equal the number of Bonus Shares included in the allotment of
Bonus Shares for that year (rather than being in an amount equal to two times
the number of Bonus Shares).  

2. This Amendment No. 2 supersedes and replaces Amendment No. 1 to the 2009
Employment Agreement.

3. Except as provided for herein, all other provisions of the 2009 Employment
Agreement shall remain in full force and effect.

 

 

 

MILESTONE SCIENTIFIC INC.

 

 

 

By:

 

/s/ Joseph D’Agostino

 

 

 

Joseph D’Agostino,

 

 

 

Chief Operating and Chief Financial Officer

 

 

 

 

/s/ Leonard Osser

 

 

 

Leonard Osser

 